     Case 3:20-cv-01093-DMS-AHG Document 13 Filed 04/15/21 PageID.857 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT
 8
                      SOUTHERN DISTRICT OF CALIFORNIA
 9
10                                          ) Case No. 3:20-cv-01093-DMS-AHG
                                            )
11   ALEXANDER SHERWOOD                     ) ORDER FOR REMAND
     YANICKA,                               )
12                                          ) PURSUANT TO 42 U.S.C. § 405(g)
                      Plaintiff,            ) AND ENTRY OF JUDGMENT
13                                          )
     vs.                                    )
14                                          )
                                            )
15   ANDREW SAUL,                           )
       Commissioner of Social Security,     )
16                                          )
                       Defendant.           )
17
18         IT IS HEREBY ORDERED that the above-captioned matter be remanded to
19   the agency for further administrative proceedings pursuant to sentence four of 42
20   U.S.C. § 405(g). Upon remand, the agency will vacate the Administrative Law
21   Judge’s (ALJ) decision and remand the case to the ALJ to re-evaluate the evidence
22   including, but not limited to, the medical-opinion evidence, and issue a new
23   decision.
24         IT IS SO ORDERED.
25
26
27   Dated: April 15, 2021
                                          Hon. Dana M. Sabraw
28                                        United States Chief District Judge
